Citation Nr: 1605989	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  08-30 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to type 2 diabetes mellitus.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1975.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2006, September 2010 and November 2014, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

In March 2010, the Veteran attended a Travel Board hearing.  The hearing transcript is of record; however, the Veterans Law Judge who conducted the hearing is no longer available to participate in this decision.  In a December 17, 2015 letter, the Veteran was put on notice of this fact and provided an opportunity to request another Board hearing.  As the Veteran has failed to provide a response to this notice within the prescribed timeframe, the Board will interpret his silence as a waiver of the option for a new hearing, and the decision is reassigned to another Veterans Law Judge pursuant to 38 C.F.R. § 19.3(b).

The Board acknowledges that the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability and entitlement to a total disability evaluation based on individual unemployability have been perfected and certified to the Board.  However, because the Veteran requested a hearing on these issues, the Board will not address them until the hearing is conducted.  As such, they will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  Hypertension did not manifest to a degree of 10 percent or more within one year of discharge from active duty.

2.  Hypertension has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's type 2 diabetes mellitus or otherwise related to his active service.


CONCLUSION OF LAW

Hypertension was not caused and is not aggravated by type 2 diabetes mellitus, was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA most recently notified the Veteran in October 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  

He was afforded a pertinent VA examination in February 2007.  Pursuant to the Board's November 2014 remand, an addendum to February 2007 VA examination was provided in April 2015.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.  Thus, the Board finds there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, hypertension is presumed to have been incurred in service if it was manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends his hypertension is secondary to his service-connected type 2 diabetes mellitus.  

A disability which is proximately due to or the result of a service-connected disease or injury will be service connected.  Any increase in severity of a nonservice-connected disease or injury due to a service-connected disorder will be service-connected to the extent of the aggravation.  38 C.F.R. § 3.310.

As previously noted, the Veteran attended a VA hypertension examination in February 2007 with an April 2015 addendum opinion.  During the February 2007 examination, a diagnosis of hypertension was confirmed as dating back to the 1990s.  After conducting the examination and reviewing the record, the examiner opined the Veteran's hypertension was not caused by or the result of his type 2 diabetes mellitus.  The examiner reasoned that lab work demonstrated that the change in the Veteran's renal functions was not related to his diabetes.  In the April 2015 addendum, the examiner concluded his hypertension was not aggravated by his service-connected type 2 diabetes mellitus or coronary artery disease because recent treatment records showed it remained "essential, controlled on medication, without permanent worsening beyond normal progression."  Furthermore, medical literature shows that coronary artery disease does not cause or worsen hypertension; rather, "it is the other way around."

As the February 2007 and April 2015 VA examiners explained the reasons for their conclusions, the Board finds that these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, there is no contrary medical opinion on the question of secondary service connection in the evidence of record.

In considering the Veteran's own statements as to the etiology of his hypertension, he is competent to offer testimony regarding the symptoms he experiences.  While lay witnesses are competent to opine as to some matters of diagnosis and etiology the Board must determine on a case by case basis whether a Veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In this case, the Veteran's testimony as to the etiology of his hypertension is testimony as to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  To the extent that the Veteran is competent to opine on these complex medical questions, the Board finds the specific, reasoned conclusions of the February 2007 and April 2015 VA examiners to be of greater probative weight than the Veteran's lay assertions.  Moreover, while the Veteran testified that a physician suggested that there was a relationship, he has provided no written evidence to corroborate that testimony, and it must be recalled that a "layman's account of what (a physician) purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Based on the above, the Board finds the most probative medical evidence of record establishes that hypertension is not caused or aggravated by his type 2 diabetes mellitus.  Thus, the evidence weighs against a finding of entitlement to service connection for hypertension secondary to type 2 diabetes mellitus.

The Board has also considered entitlement to service connection for hypertension on a direct incurrence or presumptive basis, to the extent indicated.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service treatment records, to include May 1971 entrance and November 1974 separation examination reports, show no complaints of, treatment for, or diagnosis of hypertension.  Additionally, the evidence of record suggests the Veteran was first diagnosed with hypertension in the 1990s.  

The Board acknowledges that hypertension is a chronic condition subject to presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309.  Here, however, the presumption would be inapplicable because there is no evidence showing that hypertension was disabling to a compensable degree within a year of separation from active duty.  See 38 C.F.R. § 3.307.

Furthermore, there is no medical opinion of record concluding that his current hypertension is related to service.  To the extent the Veteran is competent to opine on a complex medical matter such as the etiology of his hypertension, his general lay statements are of low probative weight because he provided no contemporaneous medical evidence to support his contention.  The weight of the evidence is thus against the claim on a direct incurrence basis as well.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for hypertension on any basis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to type 2 diabetes mellitus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


